DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8, 10-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:	Regarding claim 1, none of the prior art teaches an apparatus having the features of the claim including:
track a further input made with the input element in a layer control area defined on the medium, the further input made in the layer control area selecting a first logical layer of a plurality of logical layers of the medium; and apply the markings to the first logical layer in response to the further input, wherein the applying of the markings to the first logical layer comprises modifying markings applied previously to a second logical layer of the plurality of logical layers of the medium, wherein the second logical layer is different from the first logical layer.	Independent claim 14 recites similar features and is allowable for the same reasons.  The dependent claims 2-8, 10, 15-17, and 20 are allowable based on their dependency from allowable claims 1 and 11.  Claims 11-13 and 18 are allowed for the reasons previously recited in the Office Action dated 11/16/21 (page 13, item 8).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877.  The examiner can normally be reached on 9:00-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSEPH PATRICK FOX
Examiner
Art Unit 2694

/JOSEPH  FOX/						
Examiner, Art Unit 2694